Citation Nr: 1210087	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for abdominal pain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for abdominal pain and assigned a non compensable evaluation effective from October 1999.  

In September 2010, the Veteran testified at a travel Board hearing held before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record. 

A March 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable disability rating for service-connected abdominal pain.  The Board finds that additional development is necessary before a decision on the merits of the claim can be reached.

The Veteran's disability is currently evaluated under Diagnostic Codes (DC) 7699-7629.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The Board further observes that when an unlisted diagnosed condition does not match any of the specific diagnostic codes contained in the rating schedule, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  

Under diagnostic code 7629, the Veteran's disability is currently evaluated as endometriosis, for which a 10 percent evaluation is warranted for pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  Pelvic pain or heavy or irregular bleeding not controlled by treatment, warrants a 30 percent evaluation.  

A brief review of the evidence indicates that Veteran was last examined by VA in December 2008.  At that time, she reported having constant, moderate lower abdominal pain, a bowel movement once a week, and no urinary problems.  She reported that she had to take 4 to 6 breaks a day at her job due to abdominal discomfort.  On examination, there was no indication of ventral or inguinal hernia.  A pelvic ultrasound revealed 2 sizable fibroids.  A lower abdominal condition of unknown etiology was diagnosed.  

The Veteran provided testimony at a travel Board hearing held in September 2010.  The Veteran reported that she was working, but experienced abdominal discomfort and pain at work.  She mentioned that she received periodic on-going treatment through VA and took over the counter medication.  The Veteran acknowledged having symptoms including daily nausea, constipation, and chronic abdominal pain.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's service-connected disorder.  

The Board also observes that given the Veteran's primary complaints and manifestations, her disability should be considered and evaluated under other potentially applicable diagnostic codes upon readjudication.  Such codes include: 7301 - used to evaluate adhesions of the peritoneum; 7319 - evaluating irritable colon syndrome; and 7323 - evaluating ulcerative colitis.  

As the case is being remanded for the aforementioned reasons, the Board will also request that the Veteran identify any additional records pertinent to the claim and that VA records dated from February 2008, forward be added to the file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to her increased initial rating claim for service-connected abdominal pain, that have not yet been associated with the claims folder.  Appropriate steps should be taken to obtain the identified records.

2.  The RO/AMC should take steps to associate the Veteran's VA medical records dated from February 2008 forward, with her claims file.  

3.  The Veteran should be afforded a VA examination to determine the manifestations associated with her abdominal pain.  The claims folder and a copy of this remand must be made available to the examiner who should note in the examination report that the claims folder was reviewed.  All appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted and the results of such should be included in the examination report.  The following specific information should be contained in the examination report:

a.  The examiner should described any and all symptoms (lay and clinical) associated with this condition and provide a comprehensive diagnosis.

b.  The examiner is asked to discuss any manifestations akin to endometriosis caused by the disability, to include providing a determination as to whether the condition is productive of pelvic pain or heavy or irregular bleeding requiring continuous treatment for control; or pelvic pain or heavy or irregular bleeding not controlled by treatment.  To the extent possible, the examiner should determine the approximate length of time that such symptoms, if shown, have been manifested.

c.  The examiner is also asked to discuss any manifestations akin to a colon condition/colitis caused by the disability, to include providing a determination as to whether such manifestations (if shown), are most accurately described as mild - productive of disturbances of bowel function with occasional episodes of abdominal distress; or moderate - productive of frequent episodes of bowel disturbance with abdominal distress.  To the extent possible, the examiner should determine the approximate length of time that such symptoms, if shown, have been manifested.

The examiner should specifically for the record note whether or not ulcerative colitis is manifested and if so, should describe the frequency of any exacerbations and characterize the severity of the condition in terms of - mild, moderate, moderately severe, severe.  To the extent possible, the examiner should determine the approximate length of time that such symptoms, if shown, have been manifested.

d.  The examiner should provide in the examination report information relating to symptoms analogous to adhesions of the peritoneum, to include providing a determination as to whether manifestations (if shown), are most accurately described as mild - productive of few symptoms; moderate - productive of pulling pain on attempting to work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation/diarrhea, or abdominal distension; or moderately severe - productive of partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  To the extent possible, the examiner should determine the approximate length of time that such symptoms, if shown, have been manifested.  

4.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim should be readjudicated.  In this regard, the SSOC should reflect consideration of the rating criteria associated with DCs 7301, 7319, 7323 and 7629, as well as any other potentially applicable criteria.  The RO is also requested to consider whether an extraschedular evaluation is warranted under 38 C.F.R. § 3.321(b) for the Veteran's service-connected disability, in light of her complaints of abdominal discomfort and pain on the job.  

If any benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

